*582On Motion for Rehearing.
(Decided January 17, 1921.)
MR. JUSTICE COOPER
delivered the opinion of the court.
Counsel for appellant insists that the decision of this court “ignores the theory upon which the said action was tried in the district court and is predicated and based upon a theory never before suggested, either in the trial of the action of the court below or upon the submission of the action upon appeal, and that the adoption in this court of the theory of the case in the court below, as outlined in the record and as defined by the instructions in the district court, would render impossible the decision rendered by this court.”
In the opinion, the issues tendered by the answer and the replication are fully and fairly recited and need not be repeated. That the case was tried upon the very theory counsel now says was “never before suggested,” is clearly evinced by the pleadings themselves, the evidence, the instructions and the interrogatories the trial court submitted to the jury, at the request of counsel for appellant. In the first of the special questions propounded upon plaintiff’s theory of the case, the jury found that the release introduced in evidence was not executed by the plaintiff freely and voluntarily; and in response to the other—embodying the defendant’s theory of the ease—that the check introduced in evidence by the defendant was not given to the plaintiff in payment of the note sued upon or any part thereof.
The court’s instruction No. 12, tendered by defendant’s counsel and given to the jury, is a full and complete exposition of the law upon the question counsel now asserts was never suggested in the court below. It is as follows:
“You are instructed that, in this case you must first consider and determine the sufficiency of the proof offered by the plaintiff tending to establish his right to rescind the release that has been introduced in evidence in this case. That *583the burden of proof is upon the plaintiff to establish to your satisfaction by a reasonable and clear preponderance of all of the evidence in this case that he did not execute and deliver such release freely and voluntarily; but, on the contrary, you must find that the plaintiff has established to your satisfaction by a clear preponderance of all of the evidence in this ease that:
“(a) The defendant, Thomas, did threaten the plaintiff, Williams, with criminal prosecution, imprisonment or an action for slander for 'the purpose of inducing the plaintiff, Williams, to execute said release.
“ (b) That the plaintiff Williams, was advised by his said attorney that the plaintiff could so prosecute, imprison or sue him.
“(e) That, relying upon the advice of his attorney, and being actually mistaken as to his legal rights and liabilities, he was misled by such mistake to execute - and deliver said release.
“(d) That the defendant, Thomas, at the time of the execution of said release and prior and subsequent thereto, well knew that the plaintiff was ignorant of and misapprehended his legal rights, and that he, Thomas, did not rectify the same, but, on the contrary, induced and caused the plaintiff to believe that he, Thomas, could prosecute the plaintiff criminally or sue him for slander, and that thereby he induced and caused the plaintiff to execute said release.
“(e) That Thomas, the defendant, knew that he could not prosecute the plaintiff criminally or sue him for slander under the circumstances aforesaid.”
Instruction No. 14 was likewise proposed by defendant and given by the court, and advised the jury in plain terms “that a party to a contract could rescind the same if the consent of the party rescinding, or of any party jointly contracting with him, was given by mistake, or obtained through duress, menace, fraud or undue influence, exercised by or with the *584connivance of the party as to whom he rescinds, or of any other party to the contract jointly interested with such party.”
The motion for rehearing is denied.
Mr. Chief Justice Brantly and Mr. Justice Holloway concur.
Associate Justices Hurly and Matthews, who. participated in the original opinion, are no longer members of the court and therefore take no part in the opinion on motion for rehearing.